                                            Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 1 of 11




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    PETER TUCKER,                                        CASE NO. 19-cv-03993-YGR
                                   6                  Plaintiff,
                                                                                             ORDER DENYING MOTION TO DISMISS
                                   7            vs.
                                                                                             Re: Dkt. Nos. 24, 38
                                   8    POST CONSUMER BRANDS, LLC,
                                   9                  Defendant.

                                  10           Plaintiff Peter Tucker brings this putative class action alleging that the branding and
                                  11   packaging of defendant Post Consumer Brands, LLC’s “Honey Bunches of Oats” cereal falsely
                                  12   and deceptively conveyed that honey was a primary or significant sweetener, when in fact, refined
Northern District of California
 United States District Court




                                  13   substances were the primary sweeteners. The operative complaint alleges three causes of action
                                  14   for violations of the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.
                                  15   (“CLRA”); California False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq. (“FAL”);
                                  16   and California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”).
                                  17           Pending before the Court is defendant’s motion to dismiss the amended complaint pursuant
                                  18   to Federal Rule of Civil Procedure 12(b)(6). Having carefully considered the pleadings in this
                                  19   action and the papers submitted, and for the reasons set forth below, the Court DENIES the motion.
                                  20   I.      BACKGROUND
                                  21           Defendant manufactures and markets varieties of breakfast cereals known as “Honey
                                  22   Bunches of Oats.” These cereals are sold to the public in rectangular boxes containing 13 ounces
                                  23   or more of cereal and individual serving “to go” cups containing 2.25 ounces of cereal. The front
                                  24   of each package is materially identical. As shown below, the package depicts a large yellow-
                                  25   orange circle simulating a radiating sun, emblazoned with the words “HONEY BUNCHES OF
                                  26   OATS” and showing a wooden honey dipper dripping honey, and towards the bottom of the
                                  27   package is the outline of a bee trailing a broken line indicating flight:
                                  28
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 2 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11          Plaintiff alleges the branding and packaging of the cereal convey to consumers that honey

                                  12   is a primary or significant sweetener, as compared to sugar and other refined substances that are
Northern District of California
 United States District Court




                                  13   perceived as unhealthy. In support of its claim, plaintiff points to an August 2019 survey of more

                                  14   than 400 consumers, in which 68% of respondents believed honey was the cereal’s primary

                                  15   sweetener and 79.5% believed honey was one of the cereal’s three main ingredients based on the

                                  16   front packaging. Plaintiff alleges that in fact, the product is sweetened using various combinations

                                  17   of white sugar, brown sugar, corn syrup, malted barley syrup, molasses, and honey, with honey

                                  18   consistently being the least or second-least prominent sweetener.

                                  19          Plaintiff most recently purchased Honey Bunches of Oats on January 16, 2019. He alleges

                                  20   that he purchased and consumed the cereal based on the branding and packaging, which led him to

                                  21   believe the cereal was primarily or exclusively sweetened with honey and that honey was one of

                                  22   the top three ingredients in the cereal. Plaintiff alleges that he would consider purchasing the

                                  23   cereal again if the labeling were accurate.

                                  24          Plaintiff filed his initial complaint in this action on July 11, 2019. On August 16, 2019, the

                                  25   Court entered a joint stipulation to stay the case pending a decision on a motion to dismiss filed in

                                  26   Lima v. Post Consumer Brands, LLC, No. 1:18-cv-12100-ADB (D. Mass.), which the parties

                                  27   agreed would “resolve some or all of the claims in this case, or, at a minimum, [would] be

                                  28   instructive and helpful to resolving the similar factual and legal claims in this case.” The Lima
                                                                                         2
                                             Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 3 of 11




                                   1   court dismissed the complaint with prejudice. Lima v. Post Consumer Brands, LLC, No. 1:18-CV-

                                   2   12100-ADB, 2019 WL 3802885 (D. Mass. Aug. 13, 2019), reconsideration denied, No. 1:18-CV-

                                   3   12100-ADB, 2019 WL 4889599 (D. Mass. Oct. 2, 2019). On September 11, 2019, plaintiff filed

                                   4   an amended complaint in this case.

                                   5   II.      LEGAL STANDARD

                                   6            Under Federal Rule of Civil Procedure 12(b)(6), an action may be dismissed for “failure to

                                   7   state a claim upon which relief can be granted.” Dismissal is appropriate where the complaint

                                   8   lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory. Balistreri

                                   9   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). The complaint must allege “more

                                  10   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                  11   do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). When considering a motion to

                                  12   dismiss, a court must accept all material allegations in the complaint as true and construe them in
Northern District of California
 United States District Court




                                  13   the light most favorable to plaintiff. NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).

                                  14            Claims alleging fraud must also meet the heightened pleading standard of Rule 9(b). Fed.

                                  15   R. Civ. P. 9(b). Rule 9(b) requires “an account of the time, place, and specific content of the false

                                  16   representations as well as the identities of the parties to the misrepresentations.” Swartz v. KPMG

                                  17   LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). To comply with the

                                  18   Rule 9(b) pleading standard, allegations of fraud “must be specific enough to give defendants

                                  19   notice of the particular misconduct which is alleged to constitute the fraud charged so that they can

                                  20   defend against the charge and not just deny that they have done anything wrong.” Id. (quoting

                                  21   Bly-Magee v. Cal., 236 F.3d 1014, 1019 (9th Cir. 2001)).

                                  22   III.     DISCUSSION

                                  23            Defendant moves to dismiss all three claims on the grounds that: (i) the branding and

                                  24   packaging at issue comply with the Federal Drug Administration (“FDA”)’s flavor labeling and

                                  25   misbranding regulations, and thus, plaintiff’s claims are preempted; (ii) no reasonable consumer

                                  26   would understand the Honey Bunches of Oats packaging to make a representation about the

                                  27   amount of honey in the cereal; and (iii) plaintiff lacks standing to seek injunctive relief because he

                                  28   does not plausibly allege that he will be deceived in the future. Defendant also argues that even if
                                                                                         3
                                          Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 4 of 11




                                   1   the Court finds plaintiff has stated a claim for relief under the CLRA, his FAL and UCL claims

                                   2   fail because plaintiff has an adequate remedy at law.

                                   3            The Court addresses each argument in turn.

                                   4           A.      Preemption

                                   5           The Supremacy Clause grants Congress the power to preempt state law. Crosby v.

                                   6   National Foreign Trade Council, 530 U.S. 363, 372 (2000). The Supreme Court has identified

                                   7   two cornerstones of its preemption jurisprudence: first, “the purpose of Congress is the ultimate

                                   8   touchstone in every pre-emption case,” and second, “[i]n all pre-emption cases, and particularly in

                                   9   those in which Congress has legislated in a field which the States have traditionally occupied, we

                                  10   start with the assumption that the historic police powers of the States were not to be superseded by

                                  11   the Federal Act unless that was the clear and manifest purpose of Congress.” Wyeth v. Levine, 555

                                  12   U.S. 555, 565 (2009) (citation and internal marks omitted). Where there is a “plausible alternative
Northern District of California
 United States District Court




                                  13   reading,” courts “accept the reading that disfavors pre-emption.” Bates v. Dow Agrosciences LLC,

                                  14   544 U.S. 431, 449 (2005).

                                  15           The Food Drug and Cosmetics Act (“FDCA”) established a comprehensive federal scheme

                                  16   of food regulation to ensure food safety and proper labeling in an effort to avoid misleading

                                  17   consumers. 21 U.S.C. § 341, et seq. In 1990, Congress amended the FDCA by enacting the

                                  18   Nutrition Labeling and Education Act of 1990 (“NLEA”). The FDCA, as amended by the NLEA,

                                  19   expressly preempts state laws to the extent they differ from federal law, providing that “no State

                                  20   . . . may directly or indirectly establish . . . any requirement for the labeling of food . . . that is not

                                  21   identical to” the FDCA’s requirements. 21 U.S.C. § 343-1(a)(3). Under this provision, state

                                  22   consumer protection laws are preempted when they are used to impose requirements that

                                  23   contravene or are inconsistent with the FDCA’s requirements. See Durnford v. MusclePharm

                                  24   Corp., 907 F.3d 595, 601-03 (9th Cir. 2018).

                                  25           Defendant argues that plaintiff’s claims are preempted by 21 C.F.R. section 101.22(i),

                                  26   which permits labels to make either “direct or indirect representations with respect to the primary

                                  27   recognizable flavor(s)” “by word, vignette, e.g., depiction of a fruit, or other means.” Defendant

                                  28   contends that honey is a “primary recognizable flavor” in its cereals and use of the word “honey”
                                                                                            4
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 5 of 11




                                   1   and associated images are thus permitted by section 101.22(i). Plaintiff counters that honey is a

                                   2   sweetener, not a flavor, and neither section 101.22(i) nor any other federal statute or regulation

                                   3   address labeling for sweeteners. Plaintiff further argues that even if honey is a “primary

                                   4   recognizable flavor,” defendant cannot shield itself from claims regarding deceptive sweeteners

                                   5   because it arguably complied with a flavor labeling regulation.1

                                   6          Defendant primarily argues that this Court should follow the District of Massachusetts’

                                   7   holding in Lima because it is a substantially similar case. In Lima, the court considered the

                                   8   application of section 101.22(i) to claims that Honey Bunches of Oats’ packaging was misleading

                                   9   regarding the amount of honey in the cereal. The Lima court concluded that “[i]f Post’s use of the

                                  10   word ‘honey’ and the associated imagery reflects that honey is a primary recognizable flavor as

                                  11   well as an ingredient, then [section 101.22(i)] clearly permit[s] the use of the word ‘honey’ and the

                                  12   associated imagery.” Id. at *5. With respect to the Lima plaintiffs’ allegations regarding honey as
Northern District of California
 United States District Court




                                  13   a sweetener, the court noted that plaintiffs seemed to “understand that honey is both a sweetener

                                  14   and a flavoring agent, yet they d[id] not explain why they concluded that the word honey and the

                                  15   associated imagery necessarily meant that honey was the primary sweetener, rather than referring

                                  16   to the flavor of the cereal.” Id. The court thus held that given the labeling was permitted under

                                  17   federal regulations on flavors, “where honey is a flavor as well as a sweetener, [p]laintiffs ha[d]

                                  18   not plausibly alleged that Post’s use of the word ‘honey’ and the images of a sun, bee, and honey

                                  19   dipper” were false or misleading under the FDCA. Id. at *6.

                                  20          There is, however, a significant difference between Lima and this case. Here, the amended

                                  21   complaint leaves no doubt that the crux of plaintiff’s claims is that Honey Bunches of Oats’

                                  22   labeling is deceptive as to the use of honey as a sweetener. That is, plaintiff alleges that

                                  23   defendant’s branding and packaging conveys that honey, a sugar substitute that is preferable to

                                  24

                                  25          1
                                                 The Court GRANTS defendant’s request for judicial notice of the FDA consumer update
                                  26   regarding flavoring and labels. Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012)
                                       (quoting in part Fed. R. Evid. 201) (noting that courts may take judicial notice of documents or
                                  27   information that “can be accurately and readily determined from sources whose accuracy cannot
                                       be questioned,” including “undisputed matters of public record”). All other requests for judicial
                                  28
                                       notice are DENIED as moot.
                                                                                         5
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 6 of 11




                                   1   consumers, “is the primary sweetener, or at the very least is a significant sweetener,” when in fact,

                                   2   “the cereals are sweetened primarily with sugar, corn syrup, and other refined substances” shown

                                   3   to cause negative health effects. The amended complaint includes just one paragraph mentioning

                                   4   flavoring, alleging that defendant’s branding and packaging “deceptively conveys that honey is the

                                   5   primary recognizable flavor or the characterizing flavor,” when in fact other ingredients, “such as

                                   6   molasses, brown sugar, nuts, and dried fruit,” have more prominent flavor characteristics. Thus,

                                   7   plaintiff explicitly rejects the contention that honey is the “primary recognizable flavor” in Honey

                                   8   Bunches of Oats. In contrast, the Lima complaint “implicitly acknowledge[d] that honey has a

                                   9   distinctive flavor that is responsible for the honey taste of Honey Bunches of Oats.”2

                                  10          At this juncture, the Court cannot find, as a matter of law, that honey is the “primary

                                  11   recognizable flavor” in defendant’s cereals, such that the labeling at issue is permitted under

                                  12   section 101.22(i) and plaintiff’s claims are preempted.3 Nor can the Court conclude, based on
Northern District of California
 United States District Court




                                  13   plaintiff’s allegations alone, that honey is a sweetener in the cereals. Whether honey is a “primary

                                  14   recognizable flavor,” sweetener, or both is a factual determination not appropriate for resolution

                                  15   on a motion to dismiss. See Ivie v. Kraft Foods Global, Inc., No. 12–cv–2554 RMW, 2013 WL

                                  16   685372, at *10 (N.D. Cal. Feb. 25, 2013) (“[T]he factual determinations of whether [the

                                  17   ingredients are] used as a sweetener and/or . . . a flavoring agent in this particular product, and

                                  18
                                              2
                                                 The Lima court reached this conclusion based on the allegation that “[t]he branding and
                                  19
                                       packaging of ‘Honey Bunches of Oats’ cereals is not accurate or justifiable on the basis that honey
                                  20   is the primary or characterizing flavor.”
                                              3
                                  21            Red v. Kraft Foods, Inc., 754 F. Supp. 2d 1137 (C.D. Cal. 2010) is in accord. There,
                                       consumers alleged that the labeling of “Honey Maid Graham Crackers” caused them to believe the
                                  22   product was sweetened primarily with honey, when in fact, its predominant sweeteners were sugar
                                       and high fructose corn syrup. On motion to dismiss, the court “decline[d] to construe these usages
                                  23
                                       as mere representations of ‘characterizing flavor,’” and in doing so, noted the difficulty of
                                  24   analyzing preemption in the context of flavor labeling regulations:

                                  25         Who gets to decide whether a product labeling claim is a ‘characterizing flavor’
                                             claim or a claim about the product’s ingredients, or an implicit claim that a product
                                  26         is healthful because it contains a particular ingredient? If a ‘flavor’ claim suggests
                                             health benefits (especially in conjunction with other labeling claims), are
                                  27         [p]laintiffs barred from alleging that it is misleading?
                                  28
                                       Id. at 1143.
                                                                                          6
                                          Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 7 of 11




                                   1   whether a reasonable consumer would have thus been misled by the ‘no artificial sweeteners or

                                   2   preservatives’ label, are inappropriate for determination on a motion to dismiss.”); Engurasoff v.

                                   3   Coca-Cola Co., No. C 13-03990 JSW, 2014 WL 4145409, at *3-4 (N.D. Cal. Aug. 21, 2014)

                                   4   (court “cannot make a factual determination upon a motion to dismiss as to whether phosphoric

                                   5   acid qualifies as an artificial flavor”); Gitson v. Trader Joe’s Co., No. 13-CV-01333-WHO, 2014

                                   6   WL 1048640, at *4 (N.D. Cal. Mar. 14, 2014) (“[W]hether sodium citrate, citric acid, and

                                   7   tocopherol function as artificial flavors, chemical preservatives, or both, is inappropriate to

                                   8   determine at this stage of the litigation.”).4

                                   9           At the pleading stage, the Court cannot second guess the truth of plaintiff’s allegation that

                                  10   he purchased defendant’s cereal because of the promise of honey as a sweetener.5 Thus, plaintiff’s

                                  11   claims are not preempted under section 101.22(i).6

                                  12
Northern District of California
 United States District Court




                                               4
                                  13             The cases cited by defendant do not compel a different result. In In re Quaker Oats
                                       Maple & Brown Sugar Instant Oatmeal Litig., No. CV161442PSGMRWX, 2018 WL 1616053, at
                                  14   *3-4 (C.D. Cal. Mar. 8, 2018), the court held that section 101.22(i) preempted plaintiffs claim that
                                       labeling oatmeal with the words “Maple & Brown Sugar” and a related image was deceptive
                                  15   because the product did not contain maple syrup. In so holding, the court rejected plaintiffs’
                                  16   contention that maple syrup was not a flavoring in part because maple appeared on the FDA’s list
                                       of “flavoring substances.” Id. at *3. The same does not apply to honey. Defendant also cites
                                  17   Dvora v. Gen. Mills, Inc., No. CV 11-1074-GW PLAX, 2011 WL 1897349, at *4 (C.D. Cal. May
                                       16, 2011), in which the court found plaintiff could not avoid preemption under § 101.22(i) by
                                  18   claiming cereal name “Total Blueberry Pomegranate” was misrepresentation about ingredients
                                       rather than flavor. There, however, the court found it “clear from the context of [d]efendant’s
                                  19   packaging that ‘Blueberry Pomegranate’ [wa]s a description of characterizing flavor.” Id. at *5.
                                  20   Here, defendant’s packaging does not resolve whether honey is a “primary recognizable flavor”
                                       and/or sweetener.
                                  21
                                               5
                                                Even if honey is a “primary recognizable flavor” and defendant’s labeling complies with
                                  22   21 C.F.R. § 101.22(i), defendant does not offer any controlling authority holding that where an
                                       ingredient serves as both a flavor and a sweetener in a product, the product label need only comply
                                  23   with FDA regulations regarding flavor.
                                  24           6
                                                 The amended complaint also argues that defendant’s labels violate 21 C.F.R. sections
                                  25   101.18(b) and 102.5(b), two federal labeling regulations. Defendant argues that plaintiff cites
                                       these irrelevant regulations only to escape federal preemption. In its opposition, plaintiff makes
                                  26   conclusory assertions that defendant violated section 101.18(b). Plaintiff does not address section
                                       102.5(b). Whatever the reason for plaintiff’s inclusion of these regulations in its amended
                                  27   complaint, the Court finds that they do not provide a plausible legal basis for plaintiff’s claims
                                       regarding sweetener labeling. Section 101.18(b) generally applies when a food’s common name—
                                  28
                                       here, “cereal”—“includes or suggests the name of one or more but not all” of its ingredients,
                                                                                         7
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 8 of 11




                                   1          B.      “Reasonable Consumer”

                                   2          Plaintiff’s claims under the CLRA, UCL, and FAL are governed by California law. The

                                   3   UCL prohibits any “unlawful, unfair or fraudulent business act or practice.” Cal. Bus. and Prof.

                                   4   Code § 17200. The FAL prohibits any “unfair, deceptive, untrue, or misleading advertising.” Cal.

                                   5   Bus. and Prof. Code § 17500. The CLRA prohibits “unfair methods of competition and unfair or

                                   6   deceptive acts or practices.” Cal. Civ. Code § 1770.

                                   7          A plaintiff’s claims under these California statutes are governed by the “reasonable

                                   8   consumer” test. Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citations

                                   9   omitted). Under the reasonable consumer test, a plaintiff must “show that ‘members of the public

                                  10   are likely to be deceived.’” Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995) (quoting

                                  11   Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1267 (1992)). “‘Likely to deceive’ implies

                                  12   more than a mere possibility that the advertisement might conceivably be misunderstood by [a]
Northern District of California
 United States District Court




                                  13   few consumers viewing it in an unreasonable manner.” Lavie v. Procter & Gamble Co., 105

                                  14   Cal.App.4th 496, 508, 129 Cal.Rptr.2d 486 (Cal. App. 2003). Whether a reasonable consumer

                                  15   would be deceived “will usually be a question of fact not appropriate for decision” at the pleading

                                  16   stage. Williams, 552 F.3d at 938.

                                  17          Here, plaintiffs allege that the brand name “Honey Bunches of Oats” and the images on the

                                  18   cereal’s packaging deceptively convey that honey is a primary or significant sweetener in the

                                  19   cereal. There is no dispute that the cereal contains some honey, and in that sense, certain aspects

                                  20   of the packaging could be considered accurate. In applying the reasonable consumer standard,

                                  21   however, the packaging must be considered in context. That is, the image of a radiating sun, the

                                  22   words “HONEY BUNCHES OF OATS,” and the honey dipper dripping honey occupy about two-

                                  23   thirds of the front of the packaging. Although the package does not make any objective

                                  24   representations about the amount of honey in the cereal, a reasonable consumer could see the

                                  25   prominent honey-related words and imagery and be deceived into thinking the cereal contained

                                  26   relatively less refined sugar and more honey. If so misled, the reasonable consumer is not

                                  27
                                       which is not the case here. 21 C.F.R. § 101.18(b). Section 102.5(b) likewise regulates a product’s
                                  28
                                       common or usual name (“cereal”), not its brand name (“Honey Bunches of Oats”).
                                                                                       8
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 9 of 11




                                   1   expected to pick up the product and examine the fine print on the ingredient list. See Williams,

                                   2   552 F. 3d at 939-40 (“We do not think that the FDA requires an ingredient list so that

                                   3   manufacturers can mislead consumers and then rely on the ingredient list to correct those

                                   4   misinterpretations and provide a shield for liability for the deception.”).

                                   5          Finally, while the consumer survey described in the amended complaint cannot, on its

                                   6   own, satisfy the reasonable consumer test,7 it provides further support for plaintiff’s position. At

                                   7   this stage of the proceedings, the Court must accept plaintiff’s allegations as true and must not

                                   8   engage in the weighing of the evidence. The survey suggests that a significant portion of

                                   9   reasonable consumers, upon viewing the Honey Bunches of Oats packaging, likely would believe

                                  10   that honey was the primary sweetener or one of the three main ingredients in defendant’s cereal.

                                  11          Accordingly, defendant’s motion to dismiss the claims on the ground that no reasonable

                                  12   consumer would understand the Honey Bunches of Oats packaging to make a representation about
Northern District of California
 United States District Court




                                  13   the amount of honey in the cereal is denied.

                                  14          C.      Standing to Seek Injunctive Relief

                                  15          A party seeking injunctive relief from a federal court must allege not only that he has

                                  16   “suffered or [is] threatened with a concrete and particularized legal harm” but also that there is “a

                                  17   sufficient likelihood that [he] will again be wronged in a similar way.” Bates v. United Parcel

                                  18   Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (citation and internal quotation marks omitted).

                                  19   Defendant argues that plaintiff has not established standing to seek injunctive relief because he

                                  20   does not provide details regarding a concrete plan to purchase the cereal, which would support a

                                  21   claim of actual or imminent future injury, and further, plaintiff has not adequately pleaded that

                                  22   would be misled by the labeling in the future.

                                  23          In the amended complaint, plaintiff alleges that he “would consider purchasing the cereal

                                  24   again if the labeling were accurate.” Plaintiff argues that this is sufficient to establish standing

                                  25   under Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 969 (9th Cir. 2018), in which the Ninth

                                  26   Circuit held that “a previously deceived consumer may have standing to seek an injunction against

                                  27
                                              7
                                                 See Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1231 (9th Cir. 2019). The
                                  28
                                       request for leave to submit Becerra as a supplemental authority is GRANTED. (Dkt. No. 38.)
                                                                                       9
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 10 of 11




                                   1   false advertising or labeling, even though the consumer now knows or suspects that the advertising

                                   2   was false at the time of the original purchase, because the consumer may suffer an ‘actual and

                                   3   imminent, not conjectural or hypothetical’ threat of future harm.” Specifically, “the threat of

                                   4   future harm may be the consumer’s plausible allegations that she will be unable to rely on the

                                   5   product’s advertising or labeling in the future, and so will not purchase the product although she

                                   6   would like to.” Id. at 969-70. The threat of future harm also “may be the consumer’s plausible

                                   7   allegations that she might purchase the product in the future, despite the fact it was once marred by

                                   8   false advertising or labeling, as she may reasonably, but incorrectly, assume the product was

                                   9   improved.” Id. at 970.

                                  10           Here, plaintiff has sufficiently alleged that he was deceived by the front of the Honey

                                  11   Bunches of Oats packaging and that he may purchase the cereal again in the future if the label is

                                  12   accurate. Absent injunctive relief, plaintiff would not know whether honey is in fact a significant
Northern District of California
 United States District Court




                                  13   sweetener in defendant’s product based on the front of the cereal box. Nor is the onus on plaintiff

                                  14   to consult the ingredient list to try to discern this fact. See Arora v. GNC Holdings, Inc., No. 19-

                                  15   CV-02414-LB, 2019 WL 6050750, at *14 (N.D. Cal. Nov. 15, 2019) (“[E]ven if the asterisk links

                                  16   to a disclaimer, the plaintiffs’ claim of confusion is predicated on a non-compliant back-panel

                                  17   disclaimer.”); Shank v. Presidio Brands, Inc., No. 17-cv-00232-DMR, 2018 WL 1948830, at *5

                                  18   (N.D. Cal. Apr. 25, 2018) (rejecting argument that the plaintiff could read labels in the future to

                                  19   determine whether products were “all natural”). Plaintiff’s inability to rely on the honey-related

                                  20   words and images prominently featured on the front and top of the cereal box constitutes an

                                  21   ongoing injury for which plaintiff may seek injunctive relief. As such, defendant’s request to

                                  22   dismiss plaintiff’s request for injunctive relief is denied.

                                  23           D.      Adequate Remedy at Law

                                  24           Finally, the Court considers whether plaintiff’s FAL and UCL claims should be dismissed

                                  25   because the CLRA provides plaintiff with an adequate remedy at law.

                                  26           With respect to the UCL, the Court previously considered this issue in Luong v. Subaru of

                                  27   Am., Inc., 2018 WL 2047646 (N.D. Cal. May 2, 2018). There, like here, the defendant argued that

                                  28   plaintiffs’ CLRA and UCL claims were subject to dismissal to the extent they sought equitable
                                                                                          10
                                         Case 4:19-cv-03993-YGR Document 42 Filed 04/21/20 Page 11 of 11




                                   1   relief because plaintiffs already had an adequate remedy at law. Id. at *7. The Court disagreed,

                                   2   holding that “those decisions allowing claims for equitable relief to proceed as an alternative

                                   3   remedy, at the pleading stage, [are] more persuasive, based upon the broad remedial purposes of

                                   4   the California consumer protection statutes.” Id. The Court further noted that Business &

                                   5   Professions Code section 17205 expressly provides that remedies available for a UCL violation

                                   6   are “cumulative to each other and to the remedies or penalties available under all other laws of this

                                   7   state.” Id. (citing Stop Youth Addiction, Inc. v. Lucky Stores, Inc., 17 Cal. 4th 553, 566, 950 P.2d

                                   8   1086, 1094 (1998)).

                                   9          The FAL, although not at issue in Luong, contains a parallel provision to Business &

                                  10   Professions Code section 17205. See Cal. Bus. & Prof. Code § 17534.5. Thus, the availability of

                                  11   monetary damages does not preclude a claim for equitable relief under the FAL based upon the

                                  12   same conduct. See Joseph v. J.M. Smucker Co., No. CV 17-8735 FMO (KSX), 2019 WL
Northern District of California
 United States District Court




                                  13   1219708, at *6 (C.D. Cal. Mar. 13, 2019) (“[T]he court has no difficulty rejecting defendant’s

                                  14   final ground for dismissal, i.e., that plaintiff’s UCL, FAL and restitution claims fail because they

                                  15   seek injunctive relief, and monetary damages are adequate”).

                                  16          Accordingly, plaintiff’s FAL and UCL claims are not subject to dismissal on the ground

                                  17   that plaintiff has an adequate remedy at law under the CLRA.

                                  18   IV.    CONCLUSION

                                  19          In light of the foregoing, defendant’s motion to dismiss is DENIED. Defendant shall

                                  20   respond to the amended complaint within twenty-one (21) days of this order. Further, a case

                                  21   management conference shall be set for Monday, July 20, 2019 at 2:00 p.m. in the Federal

                                  22   Building, 1301 Clay Street, Oakland in Courtroom 1.

                                  23          This Order terminates Docket Numbers 24 and 38.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: April 21, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  27                                                         UNITED STATES DISTRICT COURT JUDGE
                                  28
                                                                                        11
